Case 11-33448   Doc 51   Filed 07/12/19 Entered 07/12/19 20:50:20   Desc Main
                           Document     Page 1 of 5
Case 11-33448   Doc 51   Filed 07/12/19 Entered 07/12/19 20:50:20   Desc Main
                           Document     Page 2 of 5
Case 11-33448   Doc 51   Filed 07/12/19 Entered 07/12/19 20:50:20   Desc Main
                           Document     Page 3 of 5
Case 11-33448   Doc 51   Filed 07/12/19 Entered 07/12/19 20:50:20   Desc Main
                           Document     Page 4 of 5
Case 11-33448   Doc 51   Filed 07/12/19 Entered 07/12/19 20:50:20   Desc Main
                           Document     Page 5 of 5
